Dismiss and Opinion Filed July 21, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00679-CV

                       CARLA ROBERTSON-BREWSTER, Appellant

                                               V.

                          LANDMARK AT GLENEAGLES, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Collin County, Texas
                            Trial Court Cause No. 005-1048-2015

                              MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Brown and Stoddart
                                  Opinion by Justice Stoddart

       The parties have informed the Court they have settled all claims and disputes in this case

and move, pursuant to Texas Rules of Appellate Procedure 42.1(a) and 43.2, to dismiss the

appeal. See TEX. RS. APP. P. 42.1(a), 43.2(f). We grant the parties’ joint motion and dismiss the

appeal. See id. 42.1(a), 43.2(f).




                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE
150679F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

CARLA ROBERTSON-BREWSTER,                             On Appeal from the County Court at Law
Appellant                                             No. 5, Collin County, Texas
                                                      Trial Court Cause No. 005-1048-2015.
No. 05-15-00679-CV         V.                         Opinion delivered by Justice Stoddart. Chief
                                                      Justice Wright and Justice Brown
LANDMARK AT GLENEAGLES,                               participating.
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Per the parties’ agreement, we ORDER each party bear its own costs of this appeal.


Judgment entered this 21st day of July, 2015.




                                                –2–